Appeal from an order denying appellant’s motion (a) to terminate respondents’ examination before trial of appellant as to items 1 to 46, inclusive, of respondents’ amended notice of examination, or restricting said examination to a further period of not more than five hearing days, and (b) to require that the examination as to items 47 to 60, .inclusive, of said notice, be conducted in St. Paul, Minnesota, at respondent’s expense. The gravamen of the action is that respondents allegedly stole and utilized processing methods of appellant by inveigling a former employee to breach his contract with appellant and to disclose its trade secrets. Order modified by striking therefrom the ordering paragraph and by substituting therefor an ordering paragraph that the motion be granted to the extent of providing that the entire examination be terminated at the end of 10 more daily hearings, and that the motion in all other respects be denied. As so modified, order affirmed, without costs. Examination has not as yet been completed as to the first 46 items over a period of nearly 3 years and after 40 days of hearings. There remain for examination, in addition, items 47 to 60 and 71 to 102. With diligence, co-operation and acceptance of any concessions of either party as to narrowing the issues, the examination should be completed within 10 more daily hearings. The action, pending since November 20, 1953, must be tried in the near future, even if it be necessary 'that appellant’s employees, Laux and another, be examined simultaneously by respondents’ attorneys. Wenzel, Acting P. J,, Beldock, Murphy, Ughetta and Hallinan, JJ., concur.